Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species as following:
Species A of claims 1-2, 12, 14-15, 20-21, and 30;
Species B of claims 1, 3, 12, 14, 16, 19-22, and 30;
Species C of claims 1, 4-5, 12, 14, 17, 20-21, 23-24, and 30;
Species D of claims 1, 6, 12, 14, 18, 20-21, 25, 30; 
Species E of claims 1, 7-10, 12, 14, 20-21, 26-29, and 30;
Species F of claims 1, 12-14, 20-21, and 30.

-The species are independent or distinct because of the following:
Species A of claims 1-2, 12, 14-15, 20-21, and 30 is directed to an indication of the first sampling interval, an indication of a capability of the first wireless communication device for analog beamforming {claim 1}, wherein the indication of the capability of the first wireless communication device for analog beamforming includes at least one of a number of antenna elements of a plurality of antenna elements of the first wireless communication device, a number of radio frequency (RF) chains of the first wireless communication device coupled with the plurality of antenna elements, or an indication of a capability to perform both a phase- and signal-strength-based channel estimate or a signal-strength-only-based channel estimate, or any combination thereof {claim 2};
Species B of claims 1, 3, 12, 14, 16, 19-22, 30 is directed to a first sampling interval for a set of sampling instances for a wireless channel estimation operation for generating a multi-beam, the multi-beam being associated with a beam pattern having multiple dominant peaks {claim 1}, wherein the first sampling interval is a maximum sampling interval tolerable by the first wireless communication device or a specific requested sampling interval {claim 3};
Species C of claims 1, 4-5, 12, 14, 17, 20-21, 23-24, and 30 directed to determining, based on motion of the first wireless communication device, a first sampling interval for a set of sampling instances for a wireless channel estimation operation for generating a multi-beam, the multi-beam being associated with a beam pattern having multiple dominant peaks {claim 1},  wherein the determination of the first sampling interval is further based on a data rate requirement of the first wireless communication device or a latency requirement of the first wireless communication device, or both {claim 4}, or transmitting, to a second wireless communication device, first control information including: an indication of the first sampling interval... {claim 1}, wherein the first control information further includes an indication of a data rate requirement of the first wireless communication device or an indication of a latency requirement of the first wireless communication device, or both {claim 5}.
Species D of claims 1, 6, 12, 14, 18, 20-21, 25, and 30 directed to determining a speed or velocity associated with the motion of the first wireless communication device, wherein the determination of the first sampling interval is based on the speed or the velocity, and wherein the first control information further includes the speed or the velocity or an indication of a motion state of the first wireless communication device, or a combination thereof {claim 6}; 
Species E of claims 1, 7-10, 12, 14, 20-21, 26-29, and 30 directed to  receiving, from the second wireless communication device after the transmission of the first control information, second control information including an indication of a second sampling interval for the set of sampling instances, the second sampling interval being the same as or different than the first sampling interval; receiving, from the second wireless communication device via a set of antenna elements, a set of wireless reference signals for the channel estimation operation according to the second sampling interval; performing one or more measurements on the set of wireless reference signals obtained via one or more respective antenna elements of the set of antenna elements at each of the sampling instances of the set of sampling instances according to the second sampling interval; and performing the channel estimation operation based on the measurements to obtain a channel estimate for the multi-beam {claim 7}; and
Species F of claims 1, 12-14, 20-21, and 30 is directed to establishing a link with the second wireless communication device; performing a beam training operation with the second wireless communication device; selecting a first single beam from a set of single beams based on the performance of the beam training operation, each of the single beams in the set of single beams having a beam pattern with a single dominant peak; configuring a set of single-beam weights for the first single beam; receiving, from the second wireless communication device, control information via the first single beam based on the configuration of the set of single-beam weights; performing at least one measurement based on the control information received via the first single beam; and determining to switch to the multi-beam based on the performance of the at least one measurement {claim 13}.

-In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 12, 14, 20-21 and 30 are generic.
-There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Species A, B, C, D, E and F are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombinations A, B, C, D, E and F have separate utilities such as
Species A of claims 1-2, 12, 14-15, 20-21, and 30 is directed to an indication of the first sampling interval, an indication of a capability of the first wireless communication device for analog beamforming {claim 1}, wherein the indication of the capability of the first wireless communication device for analog beamforming includes at least one of a number of antenna elements of a plurality of antenna elements of the first wireless communication device, a number of radio frequency (RF) chains of the first wireless communication device coupled with the plurality of antenna elements, or an indication of a capability to perform both a phase- and signal-strength-based channel estimate or a signal-strength-only-based channel estimate, or any combination thereof {claim 2}, classified in CPC H04L 2012/5679;
Species B of claims 1, 3, 12, 14, 16, 19-22, 30 is directed to a first sampling interval for a set of sampling instances for a wireless channel estimation operation for generating a multi-beam, the multi-beam being associated with a beam pattern having multiple dominant peaks {claim 1}, wherein the first sampling interval is a maximum sampling interval tolerable by the first wireless communication device or a specific requested sampling interval {claim 3}, classified in CPC H04L 47/24;
Species C of claims 1, 4-5, 12, 14, 17, 20-21, 23-24, and 30 directed to determining, based on motion of the first wireless communication device, a first sampling interval for a set of sampling instances for a wireless channel estimation operation for generating a multi-beam, the multi-beam being associated with a beam pattern having multiple dominant peaks {claim 1},  wherein the determination of the first sampling interval is further based on a data rate requirement of the first wireless communication device or a latency requirement of the first wireless communication device, or both {claim 4}, or transmitting, to a second wireless communication device, first control information including: an indication of the first sampling interval... {claim 1}, wherein the first control information further includes an indication of a data rate requirement of the first wireless communication device or an indication of a latency requirement of the first wireless communication device, or both {claim 5}, classified in CPC H04L 43/08.
Species D of claims 1, 6, 12, 14, 18, 20-21, 25, and 30 directed to determining a speed or velocity associated with the motion of the first wireless communication device, wherein the determination of the first sampling interval is based on the speed or the velocity, and wherein the first control information further includes the speed or the velocity or an indication of a motion state of the first wireless communication device, or a combination thereof {claim 6}, classified in CPC H04L 47/30; 
Species E of claims 1, 7-10, 12, 14, 20-21, 26-29, and 30 directed to  receiving, from the second wireless communication device after the transmission of the first control information, second control information including an indication of a second sampling interval for the set of sampling instances, the second sampling interval being the same as or different than the first sampling interval; receiving, from the second wireless communication device via a set of antenna elements, a set of wireless reference signals for the channel estimation operation according to the second sampling interval; performing one or more measurements on the set of wireless reference signals obtained via one or more respective antenna elements of the set of antenna elements at each of the sampling instances of the set of sampling instances according to the second sampling interval; and performing the channel estimation operation based on the measurements to obtain a channel estimate for the multi-beam {claim 7}, classified in CPC H04L 12/413; and
Species F of claims 1, 12-14, 20-21, and 30 is directed to establishing a link with the second wireless communication device; performing a beam training operation with the second wireless communication device; selecting a first single beam from a set of single beams based on the performance of the beam training operation, each of the single beams in the set of single beams having a beam pattern with a single dominant peak; configuring a set of single-beam weights for the first single beam; receiving, from the second wireless communication device, control information via the first single beam based on the configuration of the set of single-beam weights; performing at least one measurement based on the control information received via the first single beam; and determining to switch to the multi-beam based on the performance of the at least one measurement {claim 13}, classified in CPC H04L 5/003.
See MPEP § 806.05(d).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464